Title: James Hamilton: Commission to Treat with the Indians, 13 May 1754
From: Hamilton, James
To: 


The Board of Trade in London recognized that the French were trying to seduce the Iroquois from their British alliance and that the colonies, especially New York, were contributing to the danger by violating treaty engagements with the Indians and ignoring their complaints. Hence the Board wrote the governor of New York, Sept. 18, 1753, directing him to meet the Six Nations at a conference “for burying the Hatchet and renewing the Covenant Chain.” The letter expressed the desire that the other colonies which had dealings with the Iroquois also send commissioners to the conference and join “in one general Treaty to be made in his Majesty’s Name,” instead of dealing separately with the Indians as had been a common practice in the past. On the same day the Board of Trade sent a shorter circular letter to the governors of Virginia, Pennsylvania, Maryland, New Hampshire, Massachusetts Bay, and New Jersey, informing them of the instructions to the governor of New York and directing them to recommend to their assemblies the necessary provision for commissioners and for the usual presents to the Indians. James DeLancey, who had succeeded to the acting governorship of New York, wrote to Hamilton, December 11, that he planned to hold the conference at Albany on June 13 or 14. The latter date was subsequently chosen.
Hamilton laid the matter before the Assembly, February 14, and that body sent a grudging reply on the 27th, mentioning the inconvenience of conducting Indian negotiations at Albany but promising to make proper provision for Pennsylvania’s representation and for “a small Present” to the Indians. On April 4 the governor sent the Assembly a letter he had solicited from DeLancey on the business the New Yorker thought should be transacted at Albany and asked the representatives’ advice on instructions for Pennsylvania commissioners. Aside from the general Indian treaty specified by the Board of Trade, DeLancey’s major proposal was that the commissioners “concert measures” for a series of forts in the Indian country, to protect the Iroquois as well as the whites from the common French enemy, and that “some reasonable and equal Plan” should be agreed on for “Expence and Operations.” He also expressed the rather vague hope that “from a full and free inquiry at the Treaty into the State of the Colonies, something may be struck out of general Utility necessary to be laid before his Majesty … that may contribute to the Safety and Prosperity of the Colonies, and … may produce Events beyond our present Expectations.” The Pennsylvania Assembly’s only response at this time was to ask Hamilton whom he proposed to appoint as commissioners. When he replied naming John Penn and Richard Peters of the Council, Isaac Norris, speaker of the House, and Franklin, the representatives indicated their approval of his choices.
Hamilton reminded the Assembly, May 7, of his request for advice on the instructions for the commissioners and sent down copies of several papers, including those relating to the loss of the unfinished Virginia fort at the forks of the Ohio, a further letter from DeLancey, and a resolution passed by the New York Assembly, April 17, urging that the neighboring governments “join with this Colony in the Expence of erecting and maintaining” the proposed forts in the Indian country. Hamilton earnestly recommended DeLancey’s proposals and those of Governor Shirley of Massachusetts “for a Union of the several Colonies in Indian Affairs,” and asked for authority to include in his instructions to the commissioners directions to support any “reasonable Plan [that] shall be offered them for that Purpose.”
The Assembly referred the messages of April 4 and May 7 with their accompanying papers to a committee of ten, not including Franklin, to prepare a reply. Apparently the draft which the committee reported aroused opposition in the House; it was considered on the afternoon of May 13, again on the morning of the 14th, and the same afternoon, “after a considerable Debate thereupon,” the House resolved that it should “be transcribed as it now stands, in order to be sent up to the Governor.” There is no record of how the Assembly divided on this vote. The reply to the governor, finally signed on May 18, declared flatly that “no Propositions for an Union of the Colonies, in Indian Affairs, can effectually answer the good Purposes, or be binding, farther than are confirmed by Laws, enacted under the several Governments, comprized in that Union.” Not knowing what restrictions the governor might be under in passing their laws and with little hope of help from the Proprietors in meeting Indian expenses, “we are, under these circumstances, at a Loss to advise him on the important Articles he has been pleased to propose to our Consideration.”

While this debate was going on, Hamilton signed the commission for the four Pennsylvania delegates, May 13. His hopes of being able to give them in addition written instructions on how they were to proceed at Albany, based on a promise of support from the Assembly, were dashed by the message of the 18th. Consequently this commission, couched in the most general terms and completely silent on all subjects except the negotiations with the Six Nations, was the only authorization the commissioners had for their proceedings at Albany. As was also true of the delegates of most of the other colonies represented at the conference, they were clearly exceeding the powers granted to them by their home authorities when they undertook to prepare a plan of colonial union at the conference.
 
Pensilvania ss.
[May 13, 1754]
George the Second by the Grace of God of Great Britain France and Ireland, King Defender of the Faith and so forth, To Our Trusty and Wellbeloved John Penn Richard Peters, Isaac Norris and Benjamin Franklin of the City of Philadelphia Esqrs. Greeting.
Whereas the Honourable James Delancey Esqr. Our Lieutenent Governour and Commander in Chief of Our Province of New York has received Our directions to hold an Interview with Our loving and good Allies the Six United Nations of Indians at the City of Albany within Our said Province for delivering to them Our presents, and for renewing the Covenant Chain with them, and has fixed upon the fourteenth day of June ensuing for this purpose, and it has been Usual when an Interview has been held with these Indians for all his Majesty’s Colonies whose Interest and Security is Connected with and depend upon them to join in such Interview, and it appears to Us that the present Disposition of those Indians, and the Attempts which have been made to withdraw them from Our Interest, do make such a general Interview more particularly necessary at this time, when the Subjects of the French King have Actually Marched into and Erected Forts and Committed Hostilities within the known limits of Our Dominions. Know Ye that reposing special Trust and Confidence in your Loyalty Abilities and Prudence, We have thought fit to Nominate and Appoint You the said John Penn Richard Peters Isaac Norris and Benjamin Franklin and every of You Our Commissioners on behalf of Our Governour of Our Province of Pensylvania aforesaid in Conjunction with Our Lieutenant Governour of New York, and with the Commissioners of the other Governments to treat with the Six United Nations of Indians at Albany or with their or any or every of their Chiefs or Delegates, and with them to renew, ratify and confirm the Leagues of Amity, subsisting between Us and the said Nations of Indians, and to make them the Presents that have been provided for them by the Governour and Assembly of our said Province of Pensilvania And further to do, Act, transact and finally to Conclude and Agree with the Indians aforesaid, all and every other matter and thing which to you shall appear necessary for the engaging them heartily in Our Interest and for frustrating any Attempts which have been made to withdraw them from it, as fully and amply to all Intents, Constructions and Purposes, as Our Governour of Our Province of Pensilvania aforesaid might or could do, being Personally present Hereby ratifying confirming and holding for firm and effectual whatsoever you the said John Penn, Richard Peters, Isaac Norris and Benja. Franklin, or any of you shall lawfully do in and about the Premises. In Testimony whereof We have caused the Great Seal of Our said Province to be hereunto Affixed. Witness James Hamilton Esqr. (by virtue of a Commission from Thomas Penn and Richard Penn Esqrs. true and Absolute Proprietaries of the said Province, and with Our Royal Approbation) Lieutenant Governour and Commander in Chief of the Province aforesaid and Counties of New Castle Kent and Sussex upon Delaware, at Philadelphia the thirteenth day of May, in the Year of Our Lord One Thousand Seven Hundred and Fifty four, And in the twenty seventh year of Our Reign.
James Hamilton
A true Copy, Ex. Richard PetersIs. NorrisB. Franklin.

